Citation Nr: 1219476	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg fractures with associated bilateral knee osteoarthritis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for bilateral leg fractures and sinusitis.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's September 2011 hearing, she testified that her current leg conditions began during her period of active duty for training (ACDUTRA) at Fort Jackson and that her sinusitis was active while she was stationed at Fort Meade.  She further testified that she fractured her legs as a result of physical training during ACDUTRA and that she was treated with a cast, received X-rays and was placed on a profile as a result of this injury.  After this training, she was assigned to the 97th ARCOM at Fort Meade.  The service treatment records in the claims file contain only a November 1987 service entrance examination.  The Board observes that the Veteran's treatment records documenting her claimed injuries may be contained in her National Guard treatment records.  The agency of original jurisdiction (AOJ) should obtain such records on remand.

The Veteran also testified in the September 2011 hearing that she had received treatment for her claimed conditions at the King's Daughters Clinic and through Tricare as a dependent spouse.  Treatment records from the King's Daughters Clinic dated in August 2008 are located in the claims file and there are no Tricare treatment records located in the claims file.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.  In addition, a copy of any treatment records related to this service should be obtained.  The record suggests that the Veteran had served with the 97th ARCOM at Fort Meade, Maryland.  In doing so, VA should contact the Adjutant General of the State of Maryland and the Department of the Army. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army National Guard. 

All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the file.  If these records are unavailable, this should also be documented in the claims file.

2.  The RO/AMC shall obtain the Veteran's private treatment records from the King's Daughters Clinic.  Treatment records dated in August 2008 are located in the claims file.  The Veteran is advised that that she may be required to complete an authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  The RO/AMC should obtain the Veteran's Tricare treatment records, including for any care rendered as a dependent spouse, as identified during her September 2011 hearing.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


